Citation Nr: 1030605	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
an appeal of an April 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO reopened the Veteran's claim, observing that PTSD 
was denied in an unappealed April 2004 rating decision.  However, 
the Board will review the claim of entitlement to service 
connection on a de novo basis in light of recent liberalizing 
legislation.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  Where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Because the Veteran's claim is at least in part based on 
a substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial the adjudication of this claim is not a "reopening" of 
the first.  As such, the Board has identified the Veteran's 
claims as indicated on the title page.

In April 2010, the Veteran testified at a hearing before the 
below-signed Acting Veterans Law Judge (AVLJ) sitting at 
Washington, D.C.  A copy of the transcript of that hearing is of 
record.  Following the hearing, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service treatment records show that he was 
attacked and robbed; his service personnel records reflect 
service at Long Binh during the Vietnam War.

2.  There is probative medical evidence of record indicating the 
Veteran has PTSD as a result of stressors that he experienced in 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009); 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

The Veteran asserts that he has PTSD as a result of active 
military service in the United States and Vietnam.  Having 
carefully considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board finds that 
the weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A. § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue).

Service connection may be granted for any current disability that 
is the result of a disease contracted in, or an injury sustained 
while on, active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304 (2009).

Under 38 C.F.R. § 3.304(f)(3)(2010), if an in-service stressor 
involves fear of hostile military or terrorist activity, service 
connection for PTSD may be established if: a VA psychiatrist or 
psychologist, or contract equivalent, confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD; the claimed 
stressor is consistent with the places and circumstances of the 
Veteran's service; and the Veteran's symptoms are related to the 
claimed stressor.  38 C.F.R. § 3.304.

If, however, a Veteran's stressor is unrelated to fear of hostile 
military or terrorist activity, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source, such as 
service records, that corroborates his testimony or statements.  
Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004) (a Veteran's lay testimony alone is insufficient proof 
of a noncombat stressor).  The available sources for 
corroboration of a claimed stressor are not directly limited to 
service records and may also include sources of evidence such as 
competent lay statements from third-party individuals.  See 
Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the 
actual occurrence of an in-service stressor does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying process."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The Veteran's PTSD differs from other PTSD claims in that two of 
the four reported stressors discussed below involve instances in 
which he was physically assaulted.  In Patton v. West, 12 Vet. 
App. 272, 278 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted that there are special evidentiary 
procedures for PTSD claims based on personal assault.  Further, 
38 C.F.R. § 3.304(f) was amended in March 2002, to add the 
following:  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes after the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3) (2009); 38 C.F.R. § 3.304(f)(4) (2010).

The Veteran claims entitlement to service connection for PTSD 
based on the following four stressors: being attacked by a group 
of men at Fort Lee, Virginia, beaten, and left in the woods with 
a buddy, M.M., whose throat was cut in the same attack; being 
beaten and robbed in Ansbach, Germany; witnessing a fellow 
soldier being stabbed during race riots occurring the last week 
of his basic training; and witnessing enemy fire (rockets) on his 
base in the vicinity of Long Binh, Vietnam.

The Veteran's service treatment records are silent for any 
treatment of a nervous or psychiatric disorder.  A November 1968 
treatment note reflects that he was attacked and robbed in 
Ansbach, Germany, experiencing a blow to the face and a bloody 
nose.  His service personnel records reflect that he was 
stationed at Fort Lee at the same time as M.M. and subsequently 
served in Vietnam at Long Binh. 

VA treatment records reveal that the Veteran was seen in October 
2003 for complaints of depressive symptoms, and war-time 
flashbacks, reported as occurring over the past three (3) years.  
He was seen again in November 2006 for a psychology risk 
assessment screening and reported "military experiences of 
extreme physical violence" and exposure to enemy fire in 
Vietnam.  A diagnosis was deferred, but the Veteran was 
instructed to obtain a screening for the VA PTSD treatment 
program.

In December 2006, the Veteran was afforded a PTSD screening.  He 
reported the following stressors: being attacked with his buddy 
M.M. by a group of men, beaten, and left in the woods at Fort 
Lee; witnessing a fellow soldier being stabbed in a nearby bunker 
during race riots; being assaulted by a group of men in Ansbach, 
Germany; and coming under enemy fire while in Vietnam (with a 
specific instance of being blown through the door of a bunker he 
was trying to escape into when I rocket landed near him).  The 
physician noted that the assaults and race riot event were the 
Veteran's primary stressors and observed that he was experiencing 
many symptoms of PTSD related to his reported in-service 
stressors.  The Veteran was diagnosed with PTSD, prescribed 
anxiety medication, and advised to return for intake into the VA 
PTSD treatment program.

In March 2007, the Veteran received his first appointment for the 
VA PTSD treatment program.  He reported the same stressors and 
was observed to be experiencing symptoms related to his in-
service experiences.  His diagnosis of PTSD was confirmed and his 
name was placed on a list for a PTSD psychoeducation group.  The 
physician increased his prescription medication to address 
ongoing depression and anxiety.

The claims file reflects that the Veteran received additional 
treatment for his PTSD, to include involvement with the 
psychoeducation group.  In accordance with Module B Screening 
Guidelines for major depression and PTSD, he was administered the 
Beck Depression Inventory-2 and the Mississippi Scale for Combat-
Related PTSD.  In October 2007 he was interviewed and evaluated 
by a VA clinical psychologist who noted that his test results 
were consistent with his diagnosis of PTSD.  The psychologist 
stated that "this Veteran carries a PTSD diagnosis as a result 
of his military service."

In May 2008, Carter County Veterans' Service Officer D.C. 
submitted a statement that the Veteran's service treatment 
records should support his alleged stressors.  An April 2009 
statement from Service Officer S.M. reflects review of incident 
reports from the Department of the Army Crime Records Center and 
states that, although privacy laws prohibited his office from 
releasing the documents, the reports supported the Veteran's 
account of being attacked and beaten at Fort Lee.

In April 2010, the Veteran testified at a Board hearing.  He 
spoke about three of his claimed stressors: the assault at Fort 
Lee; the assault in Ansbach; and his experiences in Vietnam.  The 
below-signed AVLJ found the Veteran's testimony credible and the 
law recognizes that officials conducting hearings are charged 
with the evaluation of witness credibility.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).  Further, when making evidentiary 
determinations, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

In considering a claim for PTSD, the question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept such 
statements simply because treating medical providers have done 
so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. App. 91 (1993), 
the Court set forth the analytical framework for establishing the 
presence of a recognizable stressor, which is the essential 
prerequisite to support a diagnosis of PTSD.  The Court analysis 
divides into two major components: The first component involves 
the evidence required to demonstrate the existence of an alleged 
stressful event; the second involves a determination as to 
whether the stressful event is of the quality required to support 
the diagnosis of PTSD.

Here, the April 2009 letter from Carter County Veterans' Service 
Officer S.M. supports the occurrence of the Veteran's claimed 
stressor at Fort Lee.  His service treatment records support the 
Ansbach, Germany, stressor and his personnel records reflect that 
he was stationed in Long Binh in support of his Vietnam stressor.  
VA physicians and a VA clinical psychologist have evaluated the 
Veteran and provided opinions that he has PTSD due to his in-
service experiences. 

There can be no doubt that further inquiry could be undertaken 
with a view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," a Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).  The mandate to accord the 
benefit of the doubt is triggered when the evidence has reached 
such a stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained and exceeded.  Further, 
in specific regard to the Vietnam stressor, the criteria for 
service connection under 38 C.F.R. § 3.304 for an in-service 
stressor involving fear of hostile military or terrorist activity 
has been met.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)) (requiring that a VA 
psychiatrist or psychologist, or contract equivalent, confirm 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor).

The file reflects medical evidence diagnosing PTSD, credible 
evidence supporting the occurrence of the claimed in-service 
stressors, and evidence of a link between the disability and the 
in-service stressors.  As such, granting the benefit of the doubt 
to the Veteran, the claim is granted.


ORDER

Service connection for PTSD is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


